Exhibit 10.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8(No. 333-54356, 333-117849, 333-136633, 333-158983, 333-164064 and 333-173480) pertaining to the 2003 Share Option Plan of Ceragon Networks Ltd. (“Ceragon”) of our reports dated April 5, 2012, with respect to the consolidated financial statements of Ceragon and the effectiveness of internal control over financial reporting of Ceragon, included in this Annual Report on Form 20-F for the year ended December 31, 2011. Tel-Aviv, Israel April 5, 2012 /s/ KOST FORER GABBAY and KASIERER KOST FORER GABBAY and KASIERER A Member of Ernst & Young Global
